Citation Nr: 0949017	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-14 506  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar and cervical 
spine degenerative joint disease, claimed as residuals of a 
back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from August 1950 
to August 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2009, the Board remanded this matter so that a 
hearing could be scheduled.  In November 2009, the Veteran 
presented testimony at a hearing chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the claims file.  The Veteran 
submitted additional evidence at the hearing and stated on 
the record his desire to waive his right to have that 
evidence initially considered by the RO.  This case has since 
been returned to the Board for further appellate action.

The Board notes that, during much of the pendency of this 
appeal, the Veteran has been represented by the American 
Legion, as reflected in the December 2005 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In November 2009, the RO received from the 
Veteran a letter revoking this appointment and electing to 
continue unrepresented.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Lumbar and cervical disabilities were not manifest during 
service and arthritis was not manifest within one year of 
separation.

2.  Lumbar and cervical disabilities are not attributable to 
service.



CONCLUSION OF LAW

Lumbar and cervical spine degenerative joint disease was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009)

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2002 pre-rating letter, the RO 
provided basic notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The December 2002 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of that letter.  A March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Letters sent in November 
2005, and May 2009 provided additional notice.  After 
issuance of the May 2009 letter, and opportunity for the 
Veteran to respond, the July 2009 supplemental statement of 
the case reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this matter.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's 
service treatment records, as well as VA and private 
treatment records.  

While there has been no VA examination or medical opinion in 
this case, such is not necessary.  The VCAA and its 
implementing laws and regulations provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and establishes that such claimant suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  

Here, as discussed below, the Board finds that there was no 
in-service injury, and no continuity of symptomatology after 
service.  As such, VA has no obligation to obtain any medical 
opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

While the Veteran has requested assistance in obtaining 
statements from fellow servicemen who may have witnessed his 
alleged injury in service, he has not provided sufficient 
detail to warrant any further assistance.  

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's November 2009 Board 
hearing, along with various statements submitted by the 
Veteran.  The Board finds that no additional RO action to 
further develop the record is warranted. 

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Initially, the Board notes that while the appellant has at 
various times suggested that he was in combat situations, and 
that the combat presumption applies here, he does not assert 
that his claimed injury was actually the result of combat.  
Rather, he contends that, while constructing a bridge, he was 
carrying a felled tree up a slope when his legs buckled and 
he injured his back.  Therefore, as the Veteran does not 
contend that the pertinent "injury or disease was incurred 
or aggravated in combat," the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.

Here, in weighing the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for degenerative joint disease of the cervical and 
lumbar spine.  In so finding, the Board notes that service 
treatment records reflect no complaint or diagnosis of, or 
treatment for, arthritis or back injury in service.  The 
examination for service discharge in 1953 reveals normal 
findings for the spine.  On the medical history form, the 
Veteran indicated no history of arthritis.  Also significant, 
post-service records reflect no diagnosis or notation of 
arthritis within the initial post separation year.  Indeed, 
post-service records reflect no diagnosis of arthritis until 
1997, approximately 45 years after discharge.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  This is particularly the case when 
the service records are silent and the separation examination 
is normal.

While the Veteran contends that he injured his back in 
service, and he is generally competent to report his 
symptoms, such as sudden onset of pain, see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), his actions in 
service and after (or lack thereof) are inconsistent with his 
current contentions.  On his VA Form 9, the Veteran stated 
that, in Korea, no medical records were kept except for 
serious injuries.  However, the Veteran's service treatment 
records are replete with entries showing treatment for 
various complaints of a fairly routine nature throughout his 
term of service.  As indicated above, there is no reference 
to a back injury.  His silence as to the spine when otherwise 
affirmatively speaking constitutes negative evidence.

The extended period without treatment after service is also 
significant regarding continuity of symptomatology.  In fact, 
this question appears not to be in dispute.  The Veteran does 
not assert that he experienced back symptoms continuously 
since service.  At his hearing, he testified that the first 
serious sign of a back disability was in 1997.  In a letter 
received in November 2005, he stated that the back pain went 
away before he left Korea, and that it came back as he got 
older.  Moreover, he has submitted several medical articles 
for the proposition that arthritis can appear long after an 
injury.  Also significant, soon after service the Veteran 
filed a claim for VA compensation and he did not claim to 
have arthritis or any residuals of a back injury at that 
time.  Thus, there is no continuity of symptomatology after 
service, and the Veteran does not so contend.  

Regarding nexus, the Veteran asserts that his current 
degenerative joint disease of the lumbar and cervical spine 
is related to service, however, he has not always contended 
as much.  A private treatment record dated in January 1997 
shows that the Veteran experienced acute low back pain when 
bending forward to pick up a heavy golf bag from the trunk of 
his car.  There was no reference to any previous back injury.  
The Veteran filed a claim in August 2001, claiming among 
other things, a disability of the spine.  However, he noted 
the date of onset as 1980, and when the RO sent him a letter 
requesting evidence that his claims were service-connected, 
he replied stating that he was seeking nonservice-connected 
pension benefits.  It was not until the current claim was 
received in November 2002 that the Veteran contended that he 
was injured carrying a tree in service.  Thus, his current 
assertions are not only inconsistent with the medical record, 
but with assertions he made at previous times.  

In weighing the conflicting evidence provided by the Veteran, 
the point in time in which the evidence was created is 
important because a recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  Thus, the 
contemporaneous nature of the service records is significant.  
Furthermore, regarding the January 1997 treatment record, 
because the Veteran was seeking medical care, it seems likely 
that he would report the event carefully and accurately so 
that his physician would have a fully-informed history of the 
injury and provide appropriate treatment.  In contrast, when 
the Veteran thereafter presented his testimony/claim, he was 
seeking VA benefits rather than medical treatment.  The Board 
may properly consider the personal interest a claimant has in 
his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  
Simply put, the January 1997 treatment report, the normal 
separation examination, his failure to mention the spine when 
otherwise referencing acne sinusitis and the right knee at 
separation and the negative service records are more 
convincing than the Veteran's later statements made in 
support of a claim for monetary benefits.  In sum, we find 
the Veteran's recent assertions to be not credible, even if 
sworn.

It is also significant that there is no medical opinion that 
purports to relate degenerative joint disease of the cervical 
or lumbar spine to service.  With regard to medical articles 
submitted by the Veteran, the United States Court of Appeals 
for Veterans Claims has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by a medical opinion.  Additionally, this 
evidence is general in nature and fails to demonstrate with 
any degree of certainty a relationship between this veteran's 
degenerative joint disease of the cervical and lumbar spine 
and an in-service injury or disease.  For these reasons, the 
Board must find that this evidence does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  Regardless, the Board has rejected as not 
credible his assertion of an in-service injury.

In sum, while the Veteran has a current disability of the 
cervical and lumbar spine, the evidence regarding an injury 
in service, continuity of symptomatology after service, and 
nexus, weighs against the claim.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for lumbar and cervical spine degenerative 
joint disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


